DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4th, 2022 has been entered.
 

Allowable Subject Matter
Claims 1, 3-7, 11-13, 15-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 13 contain three distinct limitations that impact patentability: 
A [cyclone] chamber having a generally truncated spherical shape having opposing planar surfaces…;
First and second vortex finders extending from the opposing planar surfaces and separately fluidly coupled to the chamber; and
A portion of the chamber defined by a dust cup sidewall and a debris outlet that is at least partially defined by the dust cup sidewall.
Each of these limitations can be found separately in the prior art. Previous actions cited Park et al. (US 8528163, "Park") for the teachings of a cyclone chamber having two vortex finders extending towards each other from opposing planar surfaces and separately fluidly coupled to the chamber (see generally, Park fig. 9). Similar structures may be found in numerous other references, such as Kraxner et al. (US 10668485), Kang (US 8978197), Kang (US 8713752), Park et al. (AU 2009303161), Ha et al. (US 7951216, “Ha”), An et al. (US 6679930), An et al. (US 6572668), Bielefeldt (US 4801310), Bielefeldt (US 4895582), Bielefeldt (US 4265640), Bielefeldt (US 4205965), Bielefeldt (US 5843211), and Blank et al. (US 3633344).
Similarly, Van Den Akker (US 4956091), was used to teach the concept of a cyclonic separation chamber having a truncated spherical shape and vortex finders from the planar walls (see Van Den Akker fig. 1). Additional references teaching spherical cyclonic chambers have been cited in previous actions.
Finally, Oh et al. (US 7717973, "Oh") teaches the concept of a cyclonic chamber wherein a portion of the chamber is defined by a dust cup sidewall (specifically, Oh shows a dust cup 153 wherein the top surface and dust inlet is defined by the lower surface of the cyclonic chamber, see Oh figs. 2-5). Similar structures may be found in numerous other references, including Conrad (US 8484799), Oh et al. (US 20090056290), Oh et al. (US 20100192776), Ha et al. (EP 1859719), Hwang et al. (KR 20090131463), Kim et al. (US 8591615), KIM et al. (US 20100319307), Oh (US 20100115727), and Walker (US 7497886).
However, simply identifying that each claimed limitation may be found somewhere in the prior art, and that it would be possible to combine the teachings into a single invention is not sufficient to render an invention obvious. There must also have been some motivating rationale that would have made it obvious for a person having ordinary skill in the art at the time of the invention to combine the disparate elements into a single invention. Examiner has concluded that such a motivation would not have existed in the present application.
The specific area which renders a combination more complex is that in nearly all of the art that teaches multiple vortex finders, the cyclonic chamber and dust chamber are defined separately, with a dust outlet protruding from the cyclonic chamber. For example, Ha teaches a cyclonic chamber (1000) wherein the cyclonic chamber and the dust chamber are both angled at a point where their walls meet (see Ha fig. 21), but the dust outlet is still defined completely separately from the dust chamber (see Ha fig. 20). Other references, such as Park, require separate walls because they teach the use of dust compression means that need a method of dust containment. 
Because the combination of claimed elements would not have been obvious to a person of ordinary skill at the time of the invention, claims 1 and 13 are allowed. 
Claims 3-7, 11-12, 15-19, and 21-25 depend from claims 1 or 13 and are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723